Citation Nr: 0709644	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  02-20 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.  M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1942 to 
March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the 
veteran has Meniere's disease.

2.  The preponderance of the evidence is against finding that 
the veteran's Meniere's disease is related to any injury or 
disease incurred in service or is proximately due to or the 
result of his service-connected hearing loss in the right ear 
and tinnitus.  


CONCLUSION OF LAW

Meniere's disease was not incurred in or aggravated by 
service; nor is it proximately due to or aggravated by his 
service-connected hearing loss and tinnitus.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310  (2006).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran 
subsequent to the initial AOJ decision in July 2002.  
Additional notice was provided in January 2005, October 2005 
and June 2006.  Although the July 2002 notice failed to 
advise the veteran of the fourth Pelegrini II element, the 
subsequent letters appropriately notified the veteran to 
submit to VA any evidence in his possession.  The veteran's 
claim was subsequently adjudicated in September 2004 and 
December 2006.

Although notice was provided after the initial adjudication, 
the Board finds that the veteran has not been prejudiced 
thereby.  The content of these notices fully comply with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Moreover his claim 
was subsequently readjudicated after providing the veteran 
with an opportunity to respond to each notice.  Furthermore, 
the veteran was told it was his responsibility to support the 
claim with appropriate evidence, and he was provided with the 
text of the relevant regulations relating to VA's duty to 
notice and assist.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices; and he has done so throughout the 
claim process.  Thus, the Board considers the notice 
requirements met, and the actions taken by VA to have cured 
the error in the timing of the notice.  Further, the Board 
finds that the purpose behind the notice requirements has 
been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to the 
merits of this case.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
treatment records are in the record for September 1999 
through May 2005.  Relevant private treatment records are in 
the claims folder for June 1999 and October 2001.  The 
remaining private medical treatment records are not relevant 
to the veteran's claim.  The veteran was notified in the 
rating decision, Statement of the Case and Supplemental 
Statements of the Case of what evidence the RO had obtained 
and considered in rendering its decisions.  He has not 
identified any additional evidence.  VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  VA examinations 
were provided to the veteran in January 2004 relating to his 
claim.  Clarification of the examiner's opinion was requested 
and addenda to the January 2004 examination report were 
submitted in November 2005 and August 2006.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.  

II.  Analysis

The veteran claims that he has Meniere's disease that is 
either related to acoustic trauma incurred in service or is 
related to his service-connected disabilities of hearing loss 
in the right ear and tinnitus.  The veteran has been granted 
service connection for hearing loss in the right ear and 
tinnitus as related to exposure to acoustic trauma in 
service.  The veteran has contended that he has suffered from 
Meniere's disease from the beginning and that his tinnitus is 
actually a symptom of it, as well as vertigo and hearing 
loss.  He is also contended that his Meniere's disease is 
linked to his hearing loss and tinnitus.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2005).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2005); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  In Allen, the 
United States Court of Appeals for Veterans Claims (Court) 
indicated that the term "disability" as used in 38 U.S.C.A. 
§ 1110 (West 2002) "... refers to impairment of earning 
capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  The Court then concluded that "... pursuant to 
§ 1110 and § 3.310(a), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

In support of his claim, the veteran submitted statements 
from a private Ear, Nose and Throat specialist.  The 
specialist's first statement dated in October 2001 reflects 
that he first examined the veteran on October 1, 2001, at 
which time the veteran reported having a long history of 
episodic dizziness.  The doctor noted that extensive workup 
had been performed elsewhere as well as in his office.  The 
doctor stated that it is his impression that the veteran has 
multifactorial disequilibrium, very possibly Meniere's 
disease.  He noted that the veteran has subjective tinnitus 
and sensorineural hearing loss bilaterally.  In a second 
letter dated in November 2001, the same doctor provided an 
opinion that he felt that there is a relationship between the 
veteran's current abnormalities and his time in the service.  
The doctor stated that the veteran clearly had tinnitus and 
hearing loss while in the service, and this was apparently 
noted at the time of discharge.  These symptoms are 
consistent with later development of Meniere's disease, 
positional vertigo and labyrinthine dysfunction.  The doctor 
felt that it is at least as likely as not that the veteran's 
current symptoms are related to his long-standing tinnitus, 
hearing loss and time in service.

VA also provided the veteran with VA examinations in January 
2004.  VA audio examination showed the veteran continues to 
have severe to profound sensorineural hearing loss in the 
right ear and moderately severe to profound sensorineural 
hearing loss in the left ear.  In responding to the request 
for an opinion relating the veteran's tinnitus and hearing 
loss to Meniere's disease, the examiner deferred to an Ear, 
Nose and Throat specialist.  At the examination with the Ear, 
Nose and Throat specialist, the veteran reported having been 
blown out of a building by a large artillery shell and not 
being able to hear for three weeks.  He reported having 
problems with his hearing in his right ear ever since.  He 
also reported having severe tinnitus at that time.  He 
reported having had worsening problems ever since that time 
and was first diagnosed with Meniere's disease back in the 
early 1980s.  He told the examiner that he would have been 
diagnosed much earlier but he was on Dyazide for hypertension 
which kept the Meniere's disease from being diagnosed.  He 
complained of bilateral aural fullness and severe vertigo.  
Physical examination was basically normal.  The assessment 
was tinnitus, sensorineural hearing loss and vertigo. 

In response to the question regarding the relationship 
between the veteran's hearing loss and tinnitus, his 
Meniere's disease and service, the examiner stated the triage 
of symptoms (presumably tinnitus, hearing loss and vertigo) 
is consistent with Meniere's disease.  The examiner stated, 
however, that he cannot associate the veteran's vertigo with 
the acoustic trauma received in service because the veteran 
did not have vertigo at that time and it took quite a while 
for that to develop.  He also stated that the diagnosis of 
Meniere's disease was not definitely linked to the in-service 
acoustic trauma.  His reasoning was that the cause of 
Meniere's disease is not known and, although there have been 
descriptions where people believe that trauma could cause 
this, it is certainly not confirmed.  Furthermore, although 
hearing loss and tinnitus would likely be related to acoustic 
trauma, aural fullness is not.  

In a January 2005 remand, the Board found that this examiner 
failed to provide a definitive diagnosis of Meniere's disease 
and to address the question of whether it could be the result 
of the veteran's service-connected hearing loss and tinnitus.  
Thus the Board remanded the veteran's claim for these 
questions to be addressed by the examiner.  In a November 
2005 addendum, another examiner indicated he had reviewed the 
veteran's claims folder and the prior examination by the Ear, 
Nose and Throat specialist, and stated that he agreed that 
the veteran's Meniere's disease is not likely related to his 
service.  However, this opinion again failed to address 
whether there is a relationship between the veteran's hearing 
loss and tinnitus and his Meniere's disease, and it was sent 
back again.  

Finally, in an August 2006 addendum, after a complete claims 
file review was completed, another examiner answered the 
questions originally presented in the Board's January 2005 
remand.  First, in response to the question of whether the 
veteran has Meniere's disease, the examiner opined that it is 
at least as likely as not that the veteran does have 
Meniere's disease.  Second, in response to the question as to 
whether the veteran's service-connected hearing loss and 
tinnitus caused or aggravated the veteran's Meniere's 
disease, the examiner opined that it did not.  In rendering 
this opinion, the examiner relied on a study performed in 
Israel regarding a relationship between acoustic trauma and 
Meniere's disease which was published in the Journal OTOL. 
Neurotol. 2003, May 24. (3:387 to 91).  This study examined 
the medical records of over 17,000 Israeli defense force 
veterans who were recognized as being disabled as a result of 
acoustic trauma or noise induced hearing loss for prevalence 
of Meniere's disease.  The conclusion was that there was no 
support found for the hypothesis that Meniere's disease may 
be causally related to previous acoustic trauma or noise 
induced hearing loss.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2006).

In weighing the medical evidence, the Board finds the VA 
examiners' opinions to be more persuasive than the private 
doctor's opinion that the veteran submitted in support of his 
claim.  Other than the account of the veteran, the basis of 
the private doctor's opinion is unknown because he failed to 
set forth in his statement that evidence on which he based 
his conclusion that the veteran's Meniere's disease is 
related to his long-standing tinnitus, hearing loss and time 
in the service.  

Conversely, the VA examiners who rendered opinions reviewed 
the veteran's claims file.  Thus, their opinions are clearly 
based upon a review of all the evidence of record and not 
just the report of the veteran.  Furthermore, although the 
private doctor stated that the veteran's symptoms are 
consistent with later development of Meniere's disease, he 
provided no scientific support for this proposition.  On the 
other hand, in the VA examiner's opinion rendered in August 
2006, he cites to a scientific study which concluded that 
there was no support found for the hypothesis that Meniere's 
disease may be causally related to previous acoustic trauma 
or noise induced hearing loss.  Thus, the VA examiner's 
opinion is clearly based upon sound scientific evidence while 
the private doctor's is not.  Thus the Board gives greater 
weight to the opinions of the VA examiners and is persuaded 
by their opinions that the veteran's Meniere's disease is not 
related to service or secondary to a service-connected 
hearing loss and the right ear and tinnitus.

Furthermore, the Board finds that despite the veteran's 
contention that he has had Meniere's disease since service, 
the medical evidence does not support his contention.  The 
veteran has stated that he was initially diagnosed with 
Meniere's disease in the 1980s but should have been diagnosed 
earlier.  He said he was not diagnosed earlier because he was 
taking Dyazide for hypertension.  The evidence, however, does 
not show that the veteran had any symptoms of Meniere's 
disease prior to 1999.  The veteran's service medical records 
are silent for complaints of vertigo or aural fullness.  
Rather they only show that the veteran had a loss of hearing 
acuity in the right ear upon separation from service.  In 
addition, the veteran underwent VA examination in June 1981 
related to his claim for service connection for tinnitus, but 
he failed to report either vertigo or aural fullness at that 
time.  The first complaint seen in the medical evidence of 
vertigo is not until October 1999, when the veteran was again 
examined by VA for evaluation of his service-connected 
hearing loss and tinnitus and the veteran reported a history 
of vertigo.  The Board finds that the report of symptoms in 
the June 1981 VA examination report is more persuasive than 
the veteran's more current statements as to past symptoms.  
His report of symptoms in June 1981 was made 
contemporaneously with the inquiry into the then-current 
state of the veteran's hearing loss and tinnitus, where as 
the more recent report of symptoms was generated during the 
course of the veteran's current attempt to secure service-
connected compensation.  Thus, the Board finds that the 
veteran's allegation as to continuity of symptomatology, 
standing alone, is not plausible in light of the absence of 
continuous symptomatology in the medical evidence of record.  
See McManaway v. West, 13 Vet. App. 60, 66-67 (1999).  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence against the veteran's claim for 
service connection for Meniere's disease as either directly 
related to service or proximately due to or the result of his 
service-connected hearing loss in the right ear and tinnitus.  
The preponderance of the evidence being against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the veteran's claim must be denied.

ORDER

Entitlement to service connection for Meniere's disease is 
denied.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


